Citation Nr: 0830687	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-03 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for a mood 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1981 to April 1984.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection for a mood disorder, rated 30 percent, effective 
April 26, 2001.  An August 2004 rating decision continued the 
30 percent rating.  [A January 2005 rating decision assigned 
a temporary total (hospitalization) rating under 38 C.F.R. 
§ 4.29 effective from April 21, 2004 through May 31, 2004.  
Accordingly, that period of time is not for consideration 
herein.]  In July 2008, a Travel Board hearing was held 
before the undersigned.  A transcript of the hearing is 
associated with the veteran's claims file.  


FINDING OF FACT

Throughout the appeal period, the veteran's mood disorder is 
reasonably shown to be manifested by symptoms productive of 
occupational and social impairment, with reduced reliability 
and productivity; occupational and social impairment with 
deficiencies in most areas is not shown.  


CONCLUSION OF LAW

A 50 percent rating is warranted for the veteran's mood 
disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.21, 4.130, Diagnostic Code (Code) 9435 
(2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

The veteran has expressed that he would be satisfied with a 
50 percent rating.  Inasmuch as this decision grants the 
specific benefit sought, there is no reason to belabor the 
impact of the VCAA on the matter; any error in notice timing 
or content is harmless.  Accordingly, the Board will address 
the merits of the claim.

B.	Factual Background

VA outpatient treatment records show that in April 2001, the 
veteran was noted to have become increasingly depressed 
following a hernia repair operation with severe 
complications.  He complained of depression, irritability, 
social isolation, lack of interest, interrupted sleep, weight 
gain, low self-esteem, lack of sex drive, anhedonia, fatigue, 
and suicidal ideation with no plan.  It was noted that he was 
supporting himself by doing handyman work, and was seeking 
full time employment.  The diagnosis was adjustment disorder 
with depressed mood, rule out major depression.

In February 2003 the veteran sought assistance from VA Social 
Work.  It was noted that he had been a carpenter, but was 
unable to maintain such employment because of physical 
disability following surgery.  He had lost his apartment (and 
a boat), and was homeless.  

In March 2003, the veteran presented without thought 
disorder, suicidal ideation, or problems with cognition, 
insight, and judgement.  He admitted feeling frustrated and 
discouraged.  Major depression was diagnosed.  It was noted 
that he had moved to Cleveland to live with a brother, but 
had moved out because he did not get along with the brother's 
wife.  

On June 2003 VA examination, the veteran complained of anger, 
depression, disappointment, lack of desire or interest, 
hopelessness, and difficulties relating to others socially 
and intimately.  Psychological testing showed he had a 
general frame of mind characterized by poor morale, 
suspiciousness, hypersensitivity, mistrust, guardedness, 
cynicism, hopelessness, dissatisfaction with life, and the 
presence of psychic and somatic symptoms of depression.  Mood 
disorder was diagnosed.

2004 records show that the veteran sought 
treatment/rehabilitation for various substance abuse.  In 
April 2004, he was admitted to a VA facility due to 
exacerbations of depressive symptoms, suicidal ideations, and 
treatment for substance abuse.  He reported feeling depressed 
and frustrated; his affect was sad and irritated.  He denied 
having any auditory or visual hallucinations, or homicidal 
ideation.  He stated he was not suicidal so long as he was 
hospitalized.  

In April and May 2004 the veteran was hospitalized at a VA 
facility for psychiatric treatment; as is noted above, a 
temporary total rating has been assigned for that period of 
time.  In May 2004, he was transferred to a VA domiciliary to 
continue treatment for depression and substance abuse 
addiction.  May 2004 to September 2004 individual 
psychotherapy session records show that he received regular 
counseling about how to better channel his angry emotions and 
was treated for depression and anxiety.  In June 2004 it was 
noted that he wanted to get back to school.  In July 2004, it 
was noted that he would be training to be a prosthesis 
technician.

On July 2004 VA examination, the veteran reported having some 
depression with markedly diminished pleasure, insomnia, and 
feelings of worthlessness.  He described feeling "broken" 
and without hope for the future.  He stated that he did not 
think he would ever be in a relationship due to his 
impotence, and reported having a diminished ability to 
concentrate.  He also reported being suicidal on-and-off for 
the past 2 years, though he denied any current suicide 
ideation.  He admitted being socially withdrawn with no 
desire to associate with others.  Major depressive disorder 
was diagnosed; the examiner noted the veteran was 
experiencing a moderate number and frequency of depressive 
symptoms, which were related to his medical condition 
associated with the residuals of his bladder surgery, and 
would cause some reduced productivity and some interference 
in his ability to interact effectively and work efficiently.

He was discharged from the VA domiciliary in September 2004 
so that he could return to school, and attended his last 
individual psychotherapy session in October 2004.  The 
veteran discontinued his therapy sessions because they 
conflicted with his work schedule.  The therapist noted that 
the veteran was still externally focused on his anger and 
resentment issues; he did not have any suicidal or homicidal 
ideation.

A May 2008 VA outpatient record (received with a waiver of RO 
initial consideration) notes that the veteran was frustrated 
at work (VA prosthectics) because he was being kept very 
busy, and had no time to start school.  

At his July 2008 Travel Board hearing, the veteran explained 
that he stopped seeking treatment for his mood disorder in or 
around 2005 as he felt VA had done all that they could for 
him.  He also stated that he was no longer taking any 
medication for his mood disorder because although such 
appeared to work in the short-term, he did not tolerate them 
well long-term.  He characterized his current general frame 
of mind as having occasional anxiety attacks with general 
depression and feelings of hopelessness.  He reported having 
very few friends, not wanting to socialize with even his 
family, and living alone.  He also stated that he had no 
outside interests whereas, at one time, he was an active 
sailor and fisherman.  He admitted to being short-tempered 
and having trouble controlling his anger sometimes.  He also 
stated that his anger problems have affected his work, noting 
that he has received counseling about them.





C.	Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earnings capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The veteran's mood disorder has been rated 30 percent under 
38 C.F.R. § 4.130, Code 9435.  To warrant the next higher (50 
percent rating), the evidence must show occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

The veteran specifically seeks the next higher (50 percent) 
rating for his mood disorder, and on longitudinal review of 
the evidentiary record the Board concludes that such rating 
is warranted.  It is reasonably shown in the record that the 
veteran's mood disorder has negatively impacted his work, 
family, and social life; in short, it has produced 
occupational and social impairment with reduced reliability 
and productivity.  Significantly, there is substantial 
evidence that due to his depression and anxiety, and feelings 
of helplessness, the psychiatric disability has impacted the 
veteran's life to the extent that he has lost interest in 
most areas of life and caused him to have increased anger and 
irritability, which has negatively affected his relations at 
work.  Furthermore, he has pulled away emotionally from his 
family and distanced himself from his others such that he has 
few friends.  These symptoms have caused him to become a 
loner.  

The veteran's depression, panic attacks more than once a 
week, disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships with his family, co-workers, and friends, 
present a disability picture reasonably reflecting 
occupational and social impairment with reduced reliability 
and productivity; consequently, a 50 percent rating is 
warranted.  

While records at various points in time during the appeal 
period present a more detailed picture of the veteran's 
psychiatric disability, they do not show distinct periods of 
time when reduced reliability and productivity due to 
psychiatric symptoms were not shown.  Consequently, the Board 
finds that a 50 percent rating is warranted for the entire 
appeal period, and that "staged" ratings are not warranted.  
[Again, as noted above, the period of time for which the 
veteran was assigned a temporary 100 percent rating based on 
hospitalization, from April 21, 2004 to May 31, 2004, is not 
for consideration.]  

While the veteran has indicated he would be satisfied by a 50 
percent rating for his service connected psychiatric 
disability, the Board has also further considered whether a 
still higher (70 percent) schedular rating might be 
warranted.  Inasmuch as occupational and social impairment 
with deficiencies in most areas due to psychiatric symptoms 
is not shown at any time during the appeal period, the Board 
concludes that a further increase in the schedular rating (to 
70 percent) is not warranted.  Notably, while the veteran's 
psychiatric disability may have negatively impacted on his 
relations with others at work, it is not shown to have 
adversely affected his ability to complete his assigned 
duties, or caused him to miss time at work.  


ORDER

A 50 percent rating is granted for the veteran's mood 
disorder, subject to the regulations governing the payment of 
monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


